DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021, has been entered.
Claim Objections
Claim 34 is objected to because of the following informalities:  In line 5, “surfaces” should read --surface--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 12, 13, 15, 22-26, 28, and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitations “at least one turning wheel, … the turning wheel being rotatable about a third axis of rotation … wherein the at least one turning wheel is configured to turn intermittently …, the drive train including a first set of gear teeth and the at Claims 2, 12, 13, 15, 22-26, and 28 are rejected in view of their dependency from claim 1.
Further regarding claims 22 and 25, the limitation “the turning wheel” in line 2 is unclear, since “at least one turning wheel” is recited in claim 1. It is unclear which turning wheel is referred it.
Further regarding claim 26, the limitation “the turning wheel is a first turning wheel, the target turner further comprising a second turning wheel” in lines 1-2 is unclear, since “at least one turning wheel” is recited in claim 1. It is unclear whether the first and second turning wheels are the “at least one turning wheel” recited in claim 1, or whether the second turning wheel is in addition to the turning wheel(s) recited in claim 1.
Regarding claim 33, the limitation “a first unlock of the target support in at least one of the non-shooting orientation or the shooting orientation” in lines 3-5 and “a second unlock of 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 33 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The subject matter not supported by the original disclosure is “a first unlock of the target support in at least one of the non-shooting orientation or the shooting orientation” in lines 3-5 and “a second unlock of the target support in at least one of the non-shooting orientation or the shooting orientation” in lines 6-8. The original disclosure does not appear to describe first and second unlocks of the target support in the shooting or non-shooting orientations. As noted above, it would appear in view of Applicant’s original disclosure that when the target support is unlocked, it would not be in either of the non-shooting orientation 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 29, 32, and 35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Van Valkenburg (US Patent No. 2,706,634, hereinafter Van Valkenburg).
Regarding claim 5, Van Valkenburg discloses a target turner (Figs. 9-16; col. 1, line 77-col. 2, line 17; col. 4, line 79-col. 6, line 29) comprising: a target support (spindle 23; col. 4, lines 79-84, as previously described at col. 2, lines 23-40) including a target holder (slit 25; col. 2, lines 26-28) configured to hold a target (26); a base (housing 20; col. 4, lines 79-84, as previously described at col. 2, lines 18-22) configured to engage a support surface and to support the target (26) with respect to the support surface, the target support (23) being rotatable with respect to the base (20) about a target turning axis (see Figs. 13-16; col. 2, lines 23-26); and a turning assembly (Fig. 9) supported by the base (20) and operatively connected to the target support (23) for turning the target support (23) about the target turning axis, the turning assembly including a motor (40, col. 4, lines 79-84, as previously described at col. 2, line 78-col. 3, line 4) and a drive train (including at least beam 41, beam 64, spring 67, and arm 62; 
Regarding claim 29, Van Valkenburg further discloses the drive train includes first and second turning wheels (fingers 72 and 73 which rotate about pivot 71, col. 5, lines 9-12; or arm 
Regarding claim 32, Van Valkenburg discloses a target turner (Figs. 9-16; col. 1, line 77-col. 2, line 17; col. 4, line 79-col. 6, line 29) comprising: a target support (spindle 23; col. 4, lines 79-84, as previously described at col. 2, lines 23-40) including a target holder (slit 25; col. 2, lines 26-28) configured to hold a target (26); a base including a housing (housing 20; col. 4, lines 79-84, as previously described at col. 2, lines 18-22) configured to engage a support surface and to support the target (26) with respect to the support surface, the target support (23) being rotatable with respect to the base (20) about a target turning axis (see Figs. 13-16; col. 2, lines 23-26); and a turning assembly (Fig. 9) supported by the base (20) and operatively connected to the target support (23) for turning the target support (23) about the target turning axis, the turning assembly including a motor (40, col. 4, lines 79-84, as previously described at col. 2, line 78-col. 3, line 4) and a drive train (including at least beam 41, beam 64, spring 67, and arm 62; col. 4, line 85-col. 5, line 8), the motor (40) including an output shaft (42, Fig. 9; col. 3, lines 1-2) operatively connected to the drive train (at beam 41, Fig. 9). The motor (40) is configured to rotate the output shaft (42) in a first direction of rotation (col. 3, lines 1-4). The drive train is 
Regarding claim 35, Van Valkenburg discloses a target turner (Figs. 9-16; col. 1, line 77-col. 2, line 17; col. 4, line 79-col. 6, line 29) comprising: a target support (spindle 23; col. 4, lines 79-84, as previously described at col. 2, lines 23-40) including a target holder (slit 25; col. 2, lines 26-28) configured to hold a target (26); a base (housing 20; col. 4, lines 79-84, as previously described at col. 2, lines 18-22) configured to engage a support surface and to support the target (26) with respect to the support surface, the target support (23) being rotatable with respect to the base (20) about a target turning axis (see Figs. 13-16; col. 2, lines 23-26); and a turning assembly (Fig. 9) supported by the base (20) and operatively connected to the target support (23) for turning the target support (23) about the target turning axis, the turning assembly including a motor (40, col. 4, lines 79-84, as previously described at col. 2, line 78-col. 3, line 4) and a drive train (including at least beam 41, beam 64, spring 67, and arm 62; col. 4, line 85-col. 5, line 8), the motor (40) including an output shaft (42, Fig. 9; col. 3, lines 1-2) operatively connected to the drive train (at beam 41, Fig. 9). The motor (40) is configured to rotate the output shaft (42) in a first direction of rotation (col. 3, lines 1-4). The drive train is configured to, in response to rotation of the output shaft (42) in the first direction of rotation, transmit force from the output shaft (42) to the target support (23; via beam 41, beam 64, spring 67, and arm 62 attached to spindle 23) so that force from the output shaft (42) turns the target support (23) in a first turning direction (in direction of arrow 76, Fig. 14) about the target .
Allowable Subject Matter
Claims  1, 2, 12, 13, 15, 22-26, and 28 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Claims 6-10, 30, 31, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 14, 16, 18, 21, and 27 are allowed.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that a prior amendment of the claims was agreed to overcome rejections based on the first embodiment of Van Valkenburg in Figs. 1-8. Upon further review and consideration, amended claims 5, 29, and 32, as well as new claim 35, are found to read on the second embodiment of Van Valkenburg shown in Figs. 9-16, as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 21, 2022/